Morrill, J.
I fully concur in the result of the foregoing opinion, but not in the line of reasoning by which that result is reached.
One undisputed fact seems to mo to be decisive of the case. By the terms of the lease, the lessor agreed to convey to the lessee, by warranty deed, at any time during the term, the building leased and a specifically described lot of land on which it stands, for the sum of eighty-five hundred dollars. The labor and materials in question were furnished while this contract was in force and unmodified. While the contract to convey the property so remained in force and unmodified, the owner did not agree that the prospective purchaser could charge him or the property with responsibility for the purchaser’s contracts. The contract did not contemplate, that the. owner would derive any ultimate benefit from the work to be done. Knowledge that the property was to be used as a shoe factory and that repairs and alterations would be necessary to fit it for such use, and were being made, is not enough to establish a lien on the owner’s estate. Roxbury Painting and Dec. Co. v. Nute, 233 Mass., 112. Hayes v. Fessenden, 106 Mass., 228; and cases from states having lien statutes similar to the statute of Maine collected in 4 A. L. R., 685. This case is.clearly distinguishable from Baker v. Waldron, *35892 Maine, 17, in which the seller made it a condition of the sale-that the purchaser should erect the mill.
The owner neither contracted with the hen claimants, nor expressly-consented that they should furnish the labor and materials, nor expressly authorized the vendee to charge the building with any expense; on the contrary the lease provided; “Said lessee is . . . to make all repairs inside and out.”
Nor can it be said that the owner’s consent should be inferred, or that by implication ■ he authorized the work upon the building. There was nothing in his conduct to justify the expectation and belief that he had consented to the making of the repairs and alterations on the credit, or at the charge of the building, as in York v. Mathis, 103 Maine, 73, 77; the lien claimants were not misled; they made their contracts upon the credit of the lessee, without considering-the building. “No one ever looked for anything like this,” testified Mr. Greenleaf.
It is contrary to the ordinary course of business affairs and dealings that the owner, who had agreed to convey the property by warranty deed for a specified price, would consent, either expressly or tacitly, to the making of alterations and repairs by the prospective purchaser for which liens would attach to the owner’s interest, unless the cost had been included in the price, which is not the case here.
Consent should not be implied contrary to the obvious truth unless upon equitable principles the owner should be estopped from asserting the truth; that is, the actual fact. York v. Mathis, supra, at Pages 76 and 77. De Klyn v. Gould, 165 N. Y., 282 ; 80 Am. St. Rep., 719. Hartley v. Holt, 58 Conn., 445, 450. Clark v. North, 131 Wis., 599, 605; 11 L. R. A., (N. S.), 746; 111 N. W., 681. There is no ground for invoking the principle of estoppel here.
Consent by the-owner cannot be. found on the facts of this case. See Conant v. Brackett, 112 Mass., 18, a very similar case.